Citation Nr: 1707525	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-44 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2, to include as secondary to service-connected cholecystectomy.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980 with subsequent service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California denying service connection for diabetes mellitus type 2.

This case was remanded by the Board to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in May 2016, and has now been returned to the Board for further adjudication.  

Additionally, the Board notes that the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's diabetes mellitus type 2 is not etiologically related to her active duty service, or any period of ADT or IDT, proximately due to or chronically aggravated by her service-connected cholecystectomy, and did not manifest to a compensable degree within a presumptive period.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the Veteran's active service or a period of ADT or IDT, or manifest within one year of her separation from active duty service, and it is not secondary to a service-connected disability to include service-connected cholecystectomy.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a May 2008 letter satisfied VA's duty to notify the Veteran of the elements of her claim.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  
 
As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided VA examinations in connection with the claim on appeal including two December 2015 VA opinions and an August 2016 supplemental opinion.  After a review of each of the aforementioned examination reports, the Board finds that collectively, these examinations were based on a thorough review of the claims file, include a detailed medical history, provide adequate supporting rationale for etiology opinions, and address both the direct and secondary theories of service connection that have been raised by the record.  Accordingly, the Board finds that the aforementioned VA examination reports collectively provide an adequate basis on which to adjudicate the Veteran's claim.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall, 11 Vet. App. at 268 (1998).  Here, as discussed above, the claim on appeal was remanded in May 2016 for additional development to include a VA examination report that was responsive to the theory of secondary service connection raised by the record.  A review of the record reveals that all of the remand directives contained in the May 2016 Board decision have been completed, as detailed in the above discussion of the duty to assist.  Although the Board acknowledges that the August 2016 supplemental opinion did not provide an opinion expressed in the precise probability requested by the Board in the May 2016 remand decision, it was still a substantially compliant opinion because it affirmatively indicated that there was no evidence suggesting aggravation of the Veteran's diabetes mellitus type 2 by her service-connected cholecystectomy.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Moreover, as noted above, the Veteran had a videoconference Board hearing before the undersigned Veterans Law Judge in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the March 2016 hearing focused on the elements necessary to substantiate the Veteran's claim; demonstrated by the Veteran's testimony, submission of a medical journal article, and the statements of her representative, all of which demonstrate that she had actual knowledge of the elements necessary to substantiate her claims.  See id.; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II.	Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See id.  
	
III.	Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including diabetes mellitus, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be granted for disability resulting from disease or injury incurred during active duty training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101 (24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106 ; 38 C.F.R. § 3.6 (a).  Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111 , 1112, 1137; 38 C.F.R. § 3.307.

IV. Evidence

The Veteran's service treatment records (STRs) show that during her active duty service she began having abdominal issues in November 1977 to include stomach cramps, abdominal pain, and occasional vomiting.  Treating physicians diagnosed the Veteran with gastroenteritis on the basis that ingestion of oily foods had caused the Veteran's symptoms and prescribed an accommodating diet.  A February 1979 STR shows that the Veteran became pregnant at that time.  The Veteran's active duty STRs, including her separation examination in February 1980, are silent for a complaint, diagnosis, or treatment of any form of diabetes. 

The Veteran served as a reservist from March 1980 to March 1993 and her reserve STRs revealed that her gallbladder was removed by a private physician in 1983.  In October 1990, the Veteran was noted to be pregnant during a reservist physical examination.  The October 1990 examination included a note of gestational diabetes in the medical history section.  The Veteran delivered her child in June 1991 and there was no complaint, diagnosis, or treatment for any form of diabetes for the remainder of her time as a reservist.

In January 2006, a private treating physician noted the following in the diagnosis section of Veteran's treatment sheet: "DM - excellent control."  This private treating physician made similar notations on the treatment sheets in July 2006, October 2006, March 2007, December 2007, and August 2008.   

In October 2008, the Veteran underwent a compensation and pension examination for her gallbladder.  The October 2008 examiner recorded that the Veteran had a history of type 2 diabetes mellitus.  In November 2009, the Veteran's VA treating physician confirmed the Veteran's diagnosis of diabetes mellitus type 2 and the Veteran stated that her diabetes mellitus started in 1979.  

In an October 2010 rating decision, service connection was established for status post cholecystectomy with abdominal surgical scar effective April 7, 2008; a 10 percent disability was assigned.  In a May 2016 decision, the Board granted service connection for residual abdominal adhesions, status post gallbladder surgery.  The RO effectuated this grant in a May 2016 rating decision and assigned a separate 10 percent rating effective from November 2010.

Since her November 2009 VA diagnosis, the Veteran has received regular treatment from VA physicians for diabetes mellitus type 2.  Both the VA physician that diagnosed the Veteran in 2009 and the physician currently treating the Veteran for her diabetes mellitus type 2 have not indicated the cause of the Veteran's diabetes.  Neither of the VA treating physicians has indicated a relationship between the Veteran's previous diagnosis of gestational diabetes and her current diagnosis of diabetes mellitus type 2.  Also, both VA treating physicians are silent on the relationship between the Veteran's gallbladder issues and her diabetes mellitus.  The Veteran's current VA treating physician has prescribed medications to manage her diabetes mellitus type 2 and persistently counseled the Veteran to take the medication as directed, prescribe to a healthy diet, and lose weight.   

The Veteran underwent a VA examination in December 2015 for her diabetes, in which the examiner found that there is no supporting documentation such as abnormal lab values or treatment records to confirm that the Veteran had gestational diabetes; on this basis, the examiner opined, it is less likely than not that the Veteran had gestational diabetes as there is insufficient evidence showing a diagnosis of gestational diabetes.  The December 2015 examiner stated that as there is insufficient evidence to show a diagnosis of gestational diabetes, the question of service connection for diabetes is a moot issue as the Veteran does not now have gestational diabetes.  Further, the December 2015 examiner opined that diabetes mellitus is not related to the service-connected cholecystectomy that occurred in 1983.  The examiner noted that available evidence supports a possible underlying cause that contributes to both conditions, but not that having a cholecystectomy will put one at risk for developing diabetes.  The examiner concluded that it is less likely than not that the Veteran's diabetes mellitus was proximately due to, or the result of, the service-connected cholecystectomy.  

In a later December 2015 addendum medical opinion, the examiner could not confirm that the Veteran actually had gestational diabetes as there was no documentation of results of a 24 hour glucose fasting test.  The examiner explained further that even if the Veteran had gestational diabetes in service, the reviewed medical literature did not show there was a causal relationship between that disease and diabetes mellitus but rather both were caused by common inherited genetic traits. 

The Veteran stated during her March 2016 videoconference hearing that she was diagnosed with diabetes in 1990 as her blood sugar levels were high.  During the March 2016 hearing the Veteran stated that she believed she is entitled to service connection for her diabetes because the misdiagnoses she received in-service led to her gangrenous gallbladder, which required a surgery to remove her gallbladder, thus, causing her body to reject insulin.  The Veteran stated she was told by her VA physician treating her diabetes mellitus that it is probable her diabetes is secondary to her gallbladder issues.  The Veteran submitted an article from the American Journal of Epidemiology on the presence of gallstones or kidney stones and the risk of type 2 diabetes.  The Veteran stated that gallstones negatively affected her pancreas, which caused her body to reject insulin prior to the removal of her gallbladder.

In an August 2016 supplemental VA opinion, the examiner reviewed the Veteran's article regarding the presence of gallstones and kidney stones, and the risk of diabetes mellitus type 2.  The examiner found that this particular study noted that individuals with gallstones were likely to develop diabetes mellitus type 2; however, the underlying mechanism linking diabetes and gallstones remains to be revealed.  The examiner explained that the study noted that the occurrence of gallstones should be recognized as a risk factor or marker for diabetes and may be seen as an occasion to implement lifestyle modification and prevention measures.  Of note, risk factors for gallstones included obesity and eating a high cholesterol diet, both of which are risk factors for diabetes.  The examiner opined that though individuals who have gallstones may be more prone to developing diabetes mellitus type 2, this does not indicate that gallstones actually cause diabetes, but is likely related to the shared factor of obesity and poor diet.  On this basis, the examiner found that the Veteran's diabetes is less likely than not proximately due to or the result of the Veteran's service-connected cholecystectomy and that there is no evidence that her cholecystectomy has aggravated diabetes as her gallstones and cholecystectomy pre-existed her diabetes mellitus.  

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Addressing the first element of service connection, the Board finds that there is sufficient evidence of a current disability, as indicated by the Veteran's January 2006 and November 2009 diagnoses of diabetes mellitus type 2, which establishes medical evidence of a current disability.  Therefore, the first element of service connection has been met.

As for the second element of service connection, addressing the Veteran's active duty service, the Board finds that the Veteran did not incur diabetes mellitus type 2 in service or incur diabetes in any form within the presumptive period.  Additionally, the Veteran stated during a March 2016 videoconference hearing that her gestational diabetes began in 1990 (this is somewhat corroborated by her October 1990 reserve physical examination report), and the earliest diagnosis of diabetes mellitus type 2 occurred in January 2006.  A note in the November 2009 VA treatment record documented that the Veteran stated that her diabetes mellitus type 2 began in 1979, but there is no evidence establishing this diagnosis and her March 2016 hearing testimony contradicts this assertion.  It must be concluded based on the evidence that the Veteran's diabetes mellitus did not become manifest to a compensable degree within a year after her discharge from active service.  38 C.F.R. §§ 3.307, 3.309; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  

Additionally, the Veteran was discharged from active duty service in March 1980.  In February 1980, the Veteran's exit examination made no mention of any form of diabetes.  The first reference of diabetes was made in October 1990, over ten years after the Veteran's active duty service, when she was noted to be pregnant and the examination included a note of gestational diabetes in the medical history section.  The Veteran delivered her child in June 1991 and there was no complaint, diagnosis, or treatment for any form of diabetes for the remainder of her time as a reservist.  Therefore, presumptive service connection based on continuity of symptoms is also inapplicable to this claim.  See Walker, 708 F.3d at 1331 (2013).   

As for the Veteran's Reserve service from March 1980 to March 1993, as accurately noted by the December 2015 VA examiner, there are no service treatment records or laboratory testing confirming the Veteran's report of gestational diabetes in October 1990, and the Veteran has not indicated that she either had or was treated for gestational diabetes or other type of diabetes during any period of ADT or IDT.  Therefore, there is insufficient evidence to meet the second element of service connection with regard to the Veteran's Reserve service.

Addressing the third element of direct service connection, the Board reiterates that in December 2015, a VA examiner found that the Veteran currently does not have gestational diabetes and opined it is less likely than not that the Veteran had gestational diabetes because there was no test confirming this finding.  Further, the December 2015 VA examiner noted that medical literature does not show there was a causal relationship between gestational diabetes and diabetes mellitus but rather both were caused by common inherited genetic traits.  Thus, there is no medical nexus to support the Veteran's claims with regard to either active duty service or any subsequent Reserve service, including ADT or IDT.  

The Veteran has met the first and second elements of service connection on a theory of secondary service connection because she is service-connected for her cholecystectomy.  

Addressing nexus as to secondary service connection, both the December 2015 and August 2016 VA examiners opined that diabetes mellitus is not related to service-connected cholecystectomy and concluded that it is less likely than not that the Veteran's diabetes mellitus was proximately due to, or the result of, the service-connected cholecystectomy.  Both VA examiners provided detailed rationale for their opinions, which were specific to the circumstances of this case.  The August 2016 VA examiner found no evidence that the Veteran's cholecystectomy has aggravated diabetes as her gallstones and cholecystectomy pre-existed her diabetes mellitus.  In coming to this conclusion, the August 2016 examiner opined that although individuals who have gallstones may be more prone to developing diabetes mellitus type 2, as the Veteran and the article she submitted suggest, this does not indicate that gallstones actually cause diabetes, but is likely related to the shared factors of obesity and poor diet.  The August 2016 VA examiner provided detailed rationale for his opinions, which were specific to the circumstances of this case.

While the Veteran believes that her current diabetes mellitus type 2 is etiologically related to her service-connected cholecystectomy, she is not competent to provide a diagnosis or nexus opinion in this case.  The Board has considered the Veteran's own statements in support of her claim.  However, she has not demonstrated any specialized knowledge or expertise to indicate she is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of her diabetes mellitus type 2 falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  Therefore, her opinion is speculative in nature, and does not constitute probative evidence in support of medical nexus.

Finally, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks, 11 Vet. App. at 317 1998); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition).

The treatise evidence submitted by the Veteran provides only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality between the Veteran's service-connected cholecystectomy and the later development of diabetes mellitus type 2.  The article suggested a correlation between individuals with gallstones and the development of diabetes mellitus type 2, yet indicated that the underlying mechanism linking diabetes and gallstones remains to be revealed.  The study stated that "the relation between stone diseases and the risk of developing type 2 diabetes mellitus is not clear."  Further, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to link the speculation in the article to the specific facts of the Veteran's case; instead, the August 2016 examiner provided a negative nexus opinion and opined that though individuals who have gallstones may be more prone to developing diabetes mellitus type 2, this does not indicate that gallstones actually cause diabetes, but is likely related to the Veteran's shared factors of obesity and poor diet.  

As such, the Board concludes that the article is insufficient to establish the required medical nexus between the Veteran's diabetes mellitus type 2 and her service-connected cholecystectomy.  The Board finds that the treatise evidence is afforded no probative weight as the generic medical journal or treatise evidence does not specifically state an opinion establishing a causal relationship between the Veteran's diabetes mellitus type 2 and service, and this evidence is insufficient to establish the element of medical nexus evidence.  See Sacks, 11 Vet. App. at 314 (1998).

In summary, the preponderance of the evidence is against a finding that there is a medical nexus between the Veteran's service-connected cholecystectomy and diabetes mellitus on either a causation or aggravation basis.  Therefore, service connection for diabetes mellitus type 2 must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


3ORDER

Entitlement to service connection for diabetes mellitus type 2, to include as secondary to service-connected cholecystectomy is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


